DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Objections to the Specification
01.	The specification is objected to under 37 CFR § 1.75(d)(1) because the specification fails to provide clear support or antecedent basis for terms and phrases in claims 1, 2, 5-10, and 13-16. 
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o). 
The detailed description describes drain-substrate and source-substrate junctions 106 and 103, respectively, for each transistor, which face each other, but fails to mention/specify "opposite distal ends," let alone opposite distal ends of lightly doped, ultra-shallow drain region, as introduced in claim 10, and claims depending therefrom, by the 6/17/2020 Response.
As such, the detailed description provides neither clear support nor clear antecedent basis for the following terms in the claim(s): 
a.	"a distance between the first drain- substrate junction and the second drain-substrate junction is greater than a distance between adjacent source-substrate junctions," as recited in claims 1, 2, 5-10, and 13-16.
Accordingly, the original specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the light of the specification, as required under 37 CFR § 1.75(d)(1), for "first and second drain-substrate junctions are disposed at opposite distal ends of the lightly doped ultra-shallow drain junction," as recited in claim 10 and those depending therefrom. And the specification, therefore, is objected to as failing to comply with 37 CFR § 1.75(d)(1). 
Applicant may amend the specification to provide clear support or antecedent basis in the specification, insuring certainty in construing the claims. Alternatively, Applicant may amend the claims so the claims claim find clear 
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
Objections to the Drawings
02.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and 
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
Claims 1, 2, 5-10, and 13-16 recite the feature "a distance between the first drain- substrate junction and the second drain-substrate junction is greater than a distance between adjacent source-substrate junctions," as introduced by the 6/17/2020 Response, which contends the applied prior art fails to show this feature, yet it is unclear how the figures of this application show this feature. 
The above noted feature therefore must be shown in a figure, or be canceled from the claims. 
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). 
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
Statutory Bases of the Prior Art Rejections
03.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 
04.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:

Prior Art Rejections of the Claims - Obviousness 
05.	Claims 1, 2, 5-10, and 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Applicant Admitted Prior Art (see, for example, FIG. 2 in this application), further in view of U.S. Pat. No. 8,638,594 to inventors Sinha et al. [hereinafter "Sinha"].
		Below are THREE figures: FIG. 3 of this application; FIG. 2C of this application (which is AAPA); and FIG. 4 of Sinha. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    461
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

With respect to claim 1, AAPA discloses a source-drain structure (Figs. 2A-2C), comprising: a substrate 101’ comprising a drain region 20’ and a source region 10’, wherein the drain region 20’ comprises: a lightly-doped ultra-shallow junction 104’ and a heavily-doped region 107’ dividing the lightly-doped ultra-shallow junction into a first lightly-doped region (left portion of 104’ on the left side of the heavily-doped region 107’ in Fig. 2C) and a second lightly-doped region (right portion of 104’ on the right side of the heavily-doped region 107’ in Fig. 2C); and the source region 10’ comprises a heavily-doped source region 102’ and a source-substrate junction 103’ disposed in the vicinity of a junction between a side portion and a bottom portion of the heavily-doped source region 102’ and the substrate, wherein the source-substrate junction 103’ comprises an edge curvature smaller than an edge curvature of the heavily-doped source region. 
AAPA describes "an opposite-conductivity type ion implantation (i.e., an ion implantation with the opposite conductivity type) is performed into a self-aligned source region 102' by controlling the implantation angle, dose and energy 
AAPA however appears silent about a first drain-substrate junction disposed in a vicinity of a junction between the substrate and a side portion and a bottom portion of the first lightly-doped region 104’, a second drain-substrate junction disposed in the vicinity of a junction between the substrate and a side portion and a bottom portion of the second lightly-doped region 104’, a plurality of impurity ions in the first and second drain-substrate junctions and a plurality of impurity ions in the lightly-doped ultra-shallow junction 104’ being opposite-conductivity type ions, wherein the first drain-substrate junction is disposed in the first lightly-doped region (left portion 104’) of the lightly-doped ultra-shallow junction, and the second drain-substrate junction is disposed in the second lightly-doped region (right portion 104’) of the lightly-doped ultra-shallow junction. 
The prior art, however, well recognizes this feature to be suitable and desirable. See, for example, Sinha.
Specifically, Sinha discloses source/drain-substrate junctions (pocket implants P) disposed in the vicinity of a junction between a substrate 202 and a side portion and a bottom portion of the lightly-doped regions (LDD1 or LDD2), a plurality of impurity ions in the drain-substrate junction and a plurality of impurity ions in the lightly-doped ultra-shallow junction being opposite-conductivity type ions (see, for example, Sinha, column 7, lines 17-19 and 43-47 describing the p-type doping of the P-pockets and substrate/well, respectively, and column 9, lines 33-49 describing the n-type doping of the LDD and the SD, heavily doped regions). 
And Sinha teaches "the first drain-substrate junction and the second drain-substrate junction are symmetrically located at two bottom corners of the 
It is noted that claim 1, in the 3/11/2021 Response, now additionally recites:
wherein the first drain-substrate junction and the second drain-substrate junction are symmetrically located at two bottom corners of the lightly-doped ultra-shallow junction, … , wherein the first drain-substrate junction is disposed in the first lightly-doped region of the lightly-doped ultra-shallow junction, the second drain-substrate junction is disposed in the second lightly-doped region of the lightly-doped ultra-shallow junction, and each of the first and second drain-substrate junctions comprises an impurity ion concentration smaller than an impurity ion concentration of the heavily-doped region." 
And the 3/11/2021 Response expressly argues that the feature "each of the first and second drain-substrate junctions comprises an impurity ion concentration smaller than an impurity ion concentration of the heavily-doped region" distinguishes over the applied prior art references because Bulucea fails to remedy the deficiency of AAPA and Sinha other references. 
	It is noted, however, that the feature argued for recites "impurity ion concentration" in a manner NOT specifying which ion the concentrations to be compared relates to. The recitation therefore has a scope including either p or n type impurities.
And, although, arguably, the AAPA may be silent on the comparison of the concentration of ion impurities in its conventional structure, it is noted that Sinha, expressly describes the P pockets (both source-substrate junction and drain-substrate junction) as being p type impurity doped, with the heavily doped regions being n type doped (see, for example, Sinha, column 7, lines 17-19 and 
And Sinha teaches these modifications would raise the threshold voltage for smaller transistors and thus improve reliability. See, for example, Sinha, column 1, lines 30-35 and column 7, lines 17-22. 
In view of the teachings of Sinha, a PHAOSITA would be motivated to form a pocket region P at the bottom corner 104’ (and for which corner that the AAPA doesn't have the pocket region p) for each the three transistors a1', a2’, and a3' to raise the threshold voltages for all three transistors in the AAPA because a PHAOSITA would be motivated to modify all three transistors as Sinha teaches so all three transistors have the benefit/advantage Sinha teaches. 
According to well-established patent law precedents, therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have formed a first drain-substrate junction disposed in the vicinity of a junction between the substrate and a side portion and a bottom portion of the first lightly-doped region 104’, a second drain-substrate junction disposed in the vicinity of a junction between the substrate and a side portion and a bottom portion of the second lightly-doped region 104’, a plurality of impurity ions in the first and second drain-substrate junctions and a plurality of impurity ions in the lightly-doped ultra-shallow junction 104’ being opposite-conductivity type ions, wherein the first drain-substrate junction (P pocket) is disposed in the first lightly-doped region (left portion 104’) of the lightly-doped ultra-shallow junction, and the and "wherein each of the first and second drain-substrate junctions comprising an impurity ion concentration smaller than an impurity ion concentration of the heavily-doped region," as taught by Sinha suitable (See, e.g., M.P.E.P. § 2144.07) to increase the energy barrier, thereby raising the threshold voltages of the three transistors represented by gate a3, a2, and a1 and source region 10’ and drain region 20’, for smaller transistors, and thus desirably (see, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)) improve reliability, as taught by Sinha. 
And the description of AAPA as modified in view of the express teachings of Sinha would have the pocket p at every corner, and that disclosed invention and AAPA, as modified in view of Sinha, are in fact not different, as shown below:
                    
    PNG
    media_image2.png
    374
    461
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


[AltContent: textbox (AAPA (FIG. 2C of this Application) as Modified in view of Sinha)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    374
    461
    media_image2.png
    Greyscale

[AltContent: textbox (FIG. 3 of this Application)]                               
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And the above shown congruence between FIGs. 3 of this application and modified 2C (AAPA modified in view of Sinha) of this application shows that the AAPA as modified in view of Sinha would also meet the now recited feature of "a distance between the first drain- substrate junction and the second drain-substrate junction is greater than a distance between adjacent source-substrate junctions." 
With respect to claim 2, Sinha , as well as the AAPA, further describes that the drain-substrate junction (P pocket) comprises an edge curvature smaller than an edge curvature of the lightly-doped ultra-shallow junction LDD1. It flow naturally that each of the first and second drain-substrate junctions (P pocket implants) comprises an edge curvature smaller than an edge curvature of the lightly-doped ultra-shallow junction 104’ in PAP.
With respect to claim 5, AAPA further discloses a gate electrode a2’ disposed on a surface of the substrate 101’ between the source region 10’ and the drain region 20’; spacers 105’ disposed on opposite sidewalls of the gate electrode and extending along the gate electrode to an edge of the heavily-doped region 107’ of the drain region (Fig. 2C). 
With respect to claim 6, Sinha discloses the source-drain structure, further comprising an n- type channel, wherein the impurity ions in the drain-substrate junction P are p-type ions. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the source-drain structure of AAPA further comprising an n- type channel, wherein the impurity ions in the first and second drain-substrate junction P are p-type ions as taught by Sinha to obtain desired characteristics that n-type channel transistors provides such as increasing the energy barrier, thereby raising the threshold voltage. 
With respect to claim 7, AAPA discloses the source-substrate junction 103’ and the source region 102’ having opposite conductivity types. 
With respect to claim 8, "impurity ion concentration" is recited in a manner NOT specifying which ion the concentrations to be compared relates to. The recitation therefore has a scope including either p or n type impurities.
Although, arguably, the AAPA may be silent on the comparison of the concentration of ion impurities in its conventional structure, it is noted that Sinha, expressly describes the P pockets (both source-substrate junction and drain-substrate junction) as being p type impurity doped, with the heavily doped regions being n type doped (see, for example, Sinha, column 7, lines 17-19 and 43-47 describing the p-type doping of the P-pockets and substrate/well, respectively, and column 9, lines 33-49 describing the n-type doping of the LDD and the SD, heavily doped regions). Clearly, therefore, with respect to the n-type doping/impurities in the heavily doped regions and the p-pockets, Sinha describes the P-pockets as having smaller n impurity, doped ion concentration than the concentration of the n-type, heavily doped regions.
With respect to claim 9, AAPA discloses the heavily-doped region 107’ has a width that is smaller than a width of the lightly-doped ultra-shallow junction 104’. 
With respect to claim 10, as to interpreting scope of claim 10, and claims depending therefrom, note is taken of the recitation "first and second drain-substrate junctions are disposed at opposite distal ends of the lightly doped ultra-shallow drain junction," lacking antecedent basis in the original specification and the figures. Instead of rejecting the claims on 112(a), written description support, and 112(b), indefiniteness, for prior art purposes only, the scope is assumed to be satisfied when prior art transistors (the three transistors in the AAPA, for example) are shown to have drain-substrate and source-substrate junctions 106 and 103, respectively, having impurity doping opposite from that of the drain and source regions, for each transistor, which  junctions face each other, as shown in the originally filed figures of this application . 
As to rejecting claim 10 over the prior art, AAPA discloses a semiconductor device (Fig. 2A-2C), comprising: a substrate 101’ comprising a source region 10’ having a heavily-doped source region 102’ and a drain region 20’ having a lightly-doped ultra-shallow drain junction 104’ and a heavily-doped drain region 107’ passing through the lightly-doped ultra-shallow drain junction 104’ and having a width smaller than a width of the lightly-doped ultra-shallow drain junction 104’; a plurality of gate structures on the substrate and comprising a first gate structure a1’, a second gate structure a2’, and a third gate structure a3’, wherein: the source region 10’ is disposed between the first and second gate structures and comprises a source-substrate junction 103’ disposed in a vicinity of a junction between a side portion and a bottom portion of the heavily-doped source region 102’ and the substrate 101’, and the drain region 20’ is disposed between the second and third gate structures. 
AAPA describes "an opposite-conductivity type ion implantation (i.e., an ion implantation with the opposite conductivity type) is performed into a self-aligned source region 102' by controlling the implantation angle, dose and energy to form a source-substrate junction 103' in the side surface and bottom side of the self-aligned source region 102'." See, for example, [0006] of the PGPUB of this application. 
AAPA however appears silent about a first drain-substrate junction disposed in a vicinity of a junction between the substrate and a side portion and a bottom portion of the lightly-doped ultra-shallow drain junction 104’ adjacent the second gate structure, and a second drain-substrate junction disposed in a vicinity of a junction between the substrate and a side portion and a bottom portion of the lightly-doped ultra-shallow drain junction 104’ adjacent the third gate structure, wherein the first and second drain-substrate junctions comprise first conductivity type ions and the lightly-doped ultra-shallow drain junction comprises second conductivity type ions opposite the first conductivity type ions, 
The prior art, however, well recognizes this feature to be suitable and desirable. See, for example, Sinha.
Specifically, Sinha discloses source/drain-substrate junctions (pocket implants P) disposed in the vicinity of a junction between a substrate 202 and a side portion and a bottom portion of the lightly-doped regions (LDD1 or LDD2), a plurality of impurity ions in the drain-substrate junction and a plurality of impurity ions in the lightly-doped ultra-shallow junction being opposite-conductivity type ions (see, for example, Sinha, column 7, lines 17-19 and 43-47 describing the p-type doping of the P-pockets and substrate/well, respectively, and column 9, lines 33-49 describing the n-type doping of the LDD and the SD, heavily doped regions). 
And Sinha teaches "the first drain-substrate junction and the second drain-substrate junction are symmetrically located at two bottom corners of the lightly-doped ultra-shallow junction." See, for example, the front page figure showing the positioning of the P pockets with respect to the shallow LDD regions. 
It is noted that claim 10, in the 3/11/2021 Response, now additionally recites:
wherein the first drain-substrate junction and the second drain-substrate junction are symmetrically located at two bottom corners of the lightly-doped ultra-shallow junction, … , wherein the first drain-substrate junction is disposed in the first lightly-doped region of the lightly-doped ultra-shallow junction, the second drain-substrate junction is disposed in the second lightly-doped region of the lightly-doped ultra-shallow junction, and each of the first and second drain-substrate junctions comprises an impurity ion 
And the 3/11/2021 Response expressly argues that the feature "each of the first and second drain-substrate junctions comprises an impurity ion concentration smaller than an impurity ion concentration of the heavily-doped region" distinguishes over the applied prior art references because Bulucea fails to remedy the deficiency of AAPA and Sinha other references. 
	It is noted, however, that the feature argued for recites "impurity ion concentration" in a manner NOT specifying which ion the concentrations to be compared relates to. The recitation therefore has a scope including either p or n type impurities.
And, although, arguably, the AAPA may be silent on the comparison of the concentration of ion impurities in its conventional structure, it is noted that Sinha, expressly describes the P pockets (both source-substrate junction and drain-substrate junction) as being p type impurity doped, with the heavily doped regions being n type doped (see, for example, Sinha, column 7, lines 17-19 and 43-47 describing the p-type doping of the P-pockets and substrate/well, respectively, and column 9, lines 33-49 describing the n-type doping of the LDD and the SD, heavily doped regions), with both the P pockets and the heavily doped regions being in a p-well (see, for example, Sinha, FIG. 4). Clearly, therefore, with respect to the n-type doping/impurities in the heavily doped regions and the p-pockets, Sinha describes the P-pockets as having smaller n impurity, doped ion concentration than the concentration of the n-type, heavily doped regions.
And Sinha teaches these modifications would raise the threshold voltage for smaller transistors and thus improve reliability. See, for example, Sinha, column 1, lines 30-35 and column 7, lines 17-22. 
and "wherein each of the first and second drain-substrate junctions comprising an impurity ion concentration smaller than an impurity ion concentration of the heavily-doped region," as taught by Sinha suitable (See, e.g., M.P.E.P. § 2144.07) to increase the energy barrier, thereby raising the threshold voltages of the three transistors represented by gate a3, a2, and a1 and source region 10’ and drain region 20’, for smaller transistors, and thus desirably (see, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)) improve reliability, as taught by Sinha. 
In view of the teachings of Sinha, a PHAOSITA would be motivated to form a pocket region P at the bottom corner of the 104’ for the three transistors a1', a2’, and a3' to raise the threshold voltages for all three transistors because a PHAOSITA would be motivated to modify all three transistors as Sinha teaches so all three transistors have the benefit/advantage Sinha teaches. 
And the description of AAPA as modified in view of the express teachings of Sinha would have the pocket p at every corner, as shown supra, in the modified AAPA, FIG. 2C. 
And the above shown congruence between FIGs. 3 of this application and modified 2C (AAPA modified in view of Sinha) of this application shows that the AAPA as modified in view of Sinha would also meet the now recited feature of "a distance between the first drain- substrate junction and the second drain-substrate junction is greater than a distance between adjacent source-substrate junctions." 
With respect to claim 13, AAPA discloses the semiconductor device, further comprising spacers 105’ disposed on opposite sidewalls of the gate structures, wherein adjacent spacers of the first and second gate structures (a1’ and a2’) over the source region 10’ are in physical contact with each other (Fig. 2C). 
With respect to claim 14, "impurity ion concentration" is recited in a manner NOT specifying which ion the concentrations to be compared relates to. The recitation therefore has a scope including either p or n type impurities.
Although, arguably, the AAPA may be silent on the comparison of the concentration of ion impurities in its conventional structure, it is noted that Sinha, expressly describes the P pockets (both source-substrate junction and drain-substrate junction) as being p type impurity doped, with the heavily doped regions being n type doped (see, for example, Sinha, column 7, lines 17-19 and 43-47 describing the p-type doping of the P-pockets and substrate/well, respectively, and column 9, lines 33-49 describing the n-type doping of the LDD and the SD, heavily doped regions). Clearly, therefore, with respect to the n-type doping/impurities in the heavily doped regions and the p-pockets, Sinha describes the P-pockets as having smaller n impurity, doped ion concentration than the concentration of the n-type, heavily doped regions.
With respect to claim 15, Sinha further discloses that the drain-substrate junction (P pocket) comprises an edge curvature smaller than an edge curvature of the lightly-doped ultra-shallow junction LDD1. It flow naturally that 
With respect to claim 16, AAPA discloses the semiconductor device, wherein the heavily-doped drain region 107’ has a lateral width that is smaller than a lateral width of the lightly-doped ultra-shallow drain junction 104’. 
Response to Arguments
07.	The contention in the 12/16/2021 Response have been fully considered. The contention, however, as explained above, is not found persuasive. 
Specifically, it is noted that the claims recite "impurity ion concentration" broadly and therefore the feature has a scope including both n-type and p-type impurity ions. 
The Response contends that he prior art fails to disclose "a distance between the first drain- substrate junction and the second drain-substrate junction is greater than a distance between adjacent source-substrate junctions."
This contention is not found persuasive because the congruence between the AAPA (FIG. 2C of this application), as modified by Sinha, and FIG. 3 of this application A shows that no difference between claims 1 and 10 and disclosure of AAPA as modified in view of Sinha.
CONCLUSION 
08.	THIS OFFICE ACTION IS MADE FINAL. 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814